407 F.2d 360
In the Matter of FRIED FURNITURE CORP., a/k/a Kingsley Furniture Co., Bankrupt,Stephen B. Brown, Trustee-Appellant,Small Business Administration, Appellee.
No. 262.
Docket 32711.
United States Court of Appeals Second Circuit.
Argued January 9, 1969.
Decided January 29, 1969.

Charlotte P. Arutt, New York City (Handelsman, Arutt & Knox, Samuel A. Arutt, New York City, on the brief), for trustee-appellant Stephen B. Brown.
Edwin L. Weisl, Jr., Asst. Atty. Gen., New York City (Joseph P. Hoey, U. S. Atty. for Eastern Dist. of New York, Brooklyn, N. Y., Morton Hollander and Daniel Joseph, Attys., Dept. of Justice, Washington, D. C., on the brief), for appellee Small Business Administration.
Before MOORE, FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The order appealed from is affirmed upon the March 11, 1968 decision of Referee Warner and upon the affirming decision of Judge Weinstein, 293 F.Supp. 92 (decided July 8, 1968).